NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2286-19T3

IN THE MATTER OF
RUTGERS UNIVERSITY
POLICE DEPARTMENT
and LESLIE JONES.
______________________

                Argued January 11, 2021 – Decided February 5, 2021

                Before Judges                Sabatino,         Gooden          Brown,         and
                DeAlmeida.

                On appeal from the New Jersey Public Employment
                Relations Commission, PERC No. 2020-002.

                Herbert I. Waldman argued the cause for appellant
                Leslie Jones (Javerbaum Wurgaft Hicks Kahn
                Wikstrom and Sinins, attorneys; Herbert I. Waldman,
                on the briefs).

                James P. Lidon argued the cause for respondent Rutgers
                University Police Department (McElroy Deutsch
                Mulvaney & Carpenter, LLP, attorneys; James P.
                Lidon, of counsel and on the briefs).

                John A. Boppert, Deputy General Counsel, argued the
                cause for respondent New Jersey Public Employment
                Relations Commission (Christine Lucarelli, General
                Counsel, attorney; John A. Boppert, on the brief).
PER CURIAM

      Appellant Leslie Jones was employed by Rutgers University as a campus

police officer. He was served with disciplinary charges by the university for

allegedly providing alcohol to a minor and inappropriately engaging in sexual

contact with a student-employee. The university sought Jones's discharge and,

in the meantime, placed him on administrative leave with pay. During that time,

the Essex County Prosecutor investigated the matter and declined to file criminal

charges against Jones. Jones denies that he engaged in criminal or otherwise

wrongful conduct and contests the university's attempts to terminate his

employment under civil law.

      Jones sought to have his dispute with the university adjudicated in what

is known as "special disciplinary arbitration" administered by the New Jersey

Public Employment Relations Commission ("PERC"), pursuant to N.J.S.A.

40A:14-209 and -210.

      In a written decision issued on January 2, 2020, PERC declined to appoint

an arbitrator, deeming Jones ineligible for the program because his conduct was

related to one or more criminal offenses. Jones sought reconsideration. PERC

denied his request in a second decision dated February 3, 2020, this time noting




                                                                         A-2286-19T3
                                       2
Jones was ineligible on the additional ground that he had not been suspended

without pay as required by statute.

      Jones appeals PERC's rejection of his request for special arbitration.

Rutgers and PERC both oppose the appeal as respondents.

      While this appeal was pending, we issued on October 15, 2020 a published

opinion in IMO Officer Gregory DiGuglielmo and N.J. Inst. of Tech., 465 N.J.

Super. 42 (App. Div. 2020), which likewise involved a request by a campus

police officer for special arbitration after being charged with disciplinary

violations by his public university employer.

      We ruled in DiGuglielmo that the campus officer was ineligible for special

arbitration for several reasons. Among other things we held, as a matter of

statutory interpretation, that the patrolman was not entitled to special arbitration

because he was not a "municipal" officer within the ambit of N.J.S.A. 40A:14-

150, and thereby not qualified for the option of special arbitration under N.J.S.A.

40A:14-209 and -210. Id. at 60-62. We further held in DiGuglielmo that the

officer was also ineligible for the program because he had been suspended with

pay. Id. at 63.




                                                                            A-2286-19T3
                                         3
      We need not determine here whether our opinion in DiGuglielmo should

be afforded "pipeline retroactivity" to pending cases.1 Regardless of whether

retroactivity is appropriate, Jones fails to persuade us that our reasoning in that

case was incorrect and that a different result should be reached here.

      Jones is clearly not a municipal law enforcement officer and, for that

reason alone, is not qualified for special arbitration. Id. at 60-62.     We

incorporate by reference here our detailed statutory analysis of that issue in

DiGuglielmo. Ibid. We are aware, as we were in DiGuglielmo, that PERC had

taken a contrary legal position in previous administrative rulings concerning

campus police officers. Even so, we remain of the view that the statutory

program does not extend to persons who are not employed by "a police

department or force in a municipality wherein Title 11A of the New Jersey

Statutes is not in operation." Id. at 60 (quoting N.J.S.A. 40A:14-150).

      Second, we conclude that Jones is additionally ineligible for special

arbitration because he has not been "suspended from performing his official

duties without pay," as required by N.J.S.A. 40A:14-209. As we explained in

depth in DiGuglielmo, the legislative intent of the special arbitration program


1
 Counsel at oral argument indicated to us that there may be very few, if any,
cases in the litigation pipeline involving these issues. We are aware that
DiGuglielmo has filed a petition for certification with the Supreme Court.
                                                                           A-2286-19T3
                                        4
was to provide a more expedient means of resolution for police officers who

have been deprived of salary or wages while disciplinary charges are pending.
Id. at 56 (first quoting Assembly Law and Public Safety Comm. Statement to

Assembly, A. 3481 (L. 2009, c. 16); and then quoting Governor's Message on

Signing (Mar. 5, 2009)). We find inconsequential for our present context that

Jones's status has been termed an "administrative leave" rather than a

"suspension."   He is being paid and is thereby outside of the intended

beneficiaries of the program.

      We reject Jones's argument that subsection (c) of N.J.S.A. 40A:14-209

alters the payment analysis. That provision is designed to deal with officers who

initially were suspended without pay but who then, due to protracted

proceedings by no fault of their own, have had the final determination of their

case delayed past 180 days. Under that scenario, the officer begins to collect

payment under the 180-day proviso of N.J.S.A. 40A:14-209(a). Subsection (c)

applies when an officer or his representative, "who is receiving full pay pending

a final determination in accordance with the provisions of subsection a. of this

section, requests and is granted . . . a postponement, adjournment or delay of a

hearing" so as to further delay the final determination of the case. N.J.S.A.

40A:14-209(c) (emphasis added). That subsection clearly does not pertain to


                                                                         A-2286-19T3
                                       5
Jones here, as he has never been suspended without pay and therefore did not

trigger the reinstatement of pay in accordance with the 180-day proviso of

subsection (a).

      In light of our disposition, we need not reach other issues, including

whether Jones is ineligible on a third basis of engaging in conduct that is

"related" to criminal wrongdoing.

      Affirmed.




                                                                     A-2286-19T3
                                     6